Citation Nr: 9918305	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95 - 23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board's review of the claims folder shows that in October 
1994, the veteran claimed increased rating for each of his 
service-connected disabilities and a total rating based on 
unemployability due to service-connected disabilities.  
Although the rating decision of May 1995 denied increased 
ratings for the veteran's service-connected disabilities, it 
failed to address the issue of a total rating based on 
unemployability due to service-connected disabilities.  As a 
consequence of that failure, the veteran's claim of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities has remained pending and 
unadjudicated since October 1994.  The issue of entitlement 
to a total rating based on unemployability due to service-
connected disabilities is referred to the RO for its 
consideration.


REMAND

The report of a VA examination conducted in March 1995 
reflects impressions including back pain with no cause found.  
It does not appear that the claims file, including the report 
of February 1995 X-ray of the veteran's back, was available 
to the examiner.  A VA examination which failed to include a 
review of all of the veteran's medical records [was] in 
violation of the duty to assist.  Culver v. Derwinski,  3 
Vet. App. 292, 299 (1992).  "The examiner must have the full 
medical record of the veteran prior to making the 
evaluation."  Shoemaker v. Derwinski,  3 Vet. App. 248, 255 
(1992).  "In order for [VA] to fulfill its duty to assist . 
. . a thorough contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, 
[is required] so that the evaluation of the claim[ed] 
disability will be a fully informed one."  38 U.S.C.A. 
§ 5107(a);  Roberts v. Derwinski,  2 Vet. App. 387, 390 
(1992);  Green v. Derwinski,  1 Vet. App. 121, 124 (1991).  
In remanding for another [psychiatric] evaluation because 
"apparently the claims folder was not reviewed by the 
examiner", the Court held that "[i]t is . . . essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history."  
38 C.F.R. Part 4,§ 4.1;  Tucker v. Derwinski,  2 Vet. App. 
201, 203 (1992).

The Board further finds that several references contained in 
the claims folder note that the veteran is in receipt of 
Social Security Administration disability benefits.  A report 
from the Psychiatry Service at the VAMC, Van Allen Park, 
dated in October 1994 states that the veteran has been in 
receipt of such benefits for 14 years.  The veteran 
indicated, during his March 1995 VA orthopedic examination, 
that he retired from truck driving due to pain in his back.  
The RO has not complied with the duty to assist the veteran 
by obtaining medical records in the possession of the Social 
Security Administration.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998);  Murincsak v. Derwinski,  2 Vet. App. 363 
(1992).

The report of VA electromyography and nerve conduction 
studies of the veteran's lower extremities performed on March 
15, 1995, is not associated with the claims folder.

The veteran has identified records of his treatment at Grace 
Hospital.  Although the RO requested copies of those records, 
none have been forthcoming, and there is no record of a 
response from Grace Hospital. 

A medical opinion as to what relationship, if any, exists 
between the veteran's service connected lumbar strain and 
symptoms demonstrated on current VA orthopedic examination 
and outpatient treatment records is not of record.  The Court 
has held, in pertinent part, that the term "disability" as 
used in  38 U.S.C.A. § 1110 (West 1991) refers to impairment 
of earning capacity, and that such definition mandates that 
any additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to  
38 U.S.C.A. §  1110 and  38 C.F.R. §  3.310(a) (1998), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown,  7 Vet. App. 439 (1995). 

An examination which fails to consider and address the 
provisions of  38 C.F.R. §§ 4.40 and 4.45 (1998) is 
inadequate for rating purposes and that in such cases remand 
for another examination is mandatory.  DeLuca v. Brown,  8 
Vet. App. 202 (1995).  The cited regulations provide, in 
pertinent part, that disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance . . . . The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled . . . .  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(b) More movement than normal (from 
flail joints, resections, nonunion of fracture, relaxation of 
ligaments, etc.) . . . (f) Pain on movement, disturbance of 
locomotion, interference with . . . weight bearing are 
related considerations (emphasis added).  38 C.F.R. Part 4, 
§ 4.45 (1998).

On re-examination, the examiner should specifically address 
matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by  38 C.F.R. Part 4, §§ 4.40, 
4.45; and as required by  DeLuca, at 204-205.  

In addition, the Board hereby notifies the appellant and his 
representative that they are free to submit additional 
evidence and argument on the remanded claim during the 
development of the evidence.  Quarles v. Derwinski,  3 Vet. 
App. 129, 141 (1992).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service connected lumbar strain since 
April 1995.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
notify the veteran that no response has 
been received from Grace Hospital and 
again attempt to obtain copies of all 
clinical records pertaining to treatment 
of the veteran in the possession of Grace 
Hospital.  The RO should further obtain 
all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Allen Park, since April 1995.

2.  The RO should obtain copies of all 
medical records in the possession of the 
Social Security Administration which were 
relied upon by that agency in granting 
the veteran Social Security 
Administration disability benefits, as 
well as copies of any Administrative Law 
Judge decisions entered in conjunction 
with his claim.  

3.  The RO should obtain the report of VA 
electromyography and nerve conduction 
studies of the veteran's lower 
extremities performed on March 15, 1995, 
and associate that report with the claims 
folder. 

4.  The RO should further arrange for a 
special VA orthopedic examination of the 
veteran by a board-certified specialist, 
if available, in order to determine the 
current nature, extent, and correct 
diagnosis of any service connected lumbar 
strain found present.  The claims folder, 
including the veteran's service medical 
records, must be made available to the 
examiner prior to the examination and the 
examiner must review the documented 
clinical history of the veteran's low 
back disability prior to the examination. 
The examination report should reflect 
that the claims file was reviewed.  All 
necessary and appropriate diagnostic 
tests and procedures should be conducted 
and the findings reported in detail.  The 
examiner should specifically address 
matters of weakened movement, excess 
fatigability, incoordination, and loss of 
function due to pain on use or during 
flare-ups, as provided by  38 C.F.R. §§  
4.40, 4.45 (1998), and as required by  
DeLuca, at 204-205.  

In addition, the examiner should express 
an opinion as to whether any relationship 
exists between the service connected 
lumbar strain and any current 
symptomatology found present, including 
the veteran's spondylosis at L5-S1; 
degenerative joint disease of L5-S1 with 
vacuum phenomenon; narrowing of the L5-S1 
disc space, with localized arthritic 
changes involving the facet joints; and 
degenerative disc disease at L5.  
Further, the examiner should each be 
asked to state an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
currently diagnosed severe spondylosis at 
L5-S1; degenerative joint disease of L5-
S1 with vacuum phenomenon; narrowing of 
the L5-S1 disc space, with localized 
arthritic changes involving the facet 
joints; and degenerative disc disease at 
L5, or any other disability of the low 
back found present, was caused or 
chronically worsened by the veteran's 
service connected lumbar strain.  A 
complete rationale for all opinions 
expressed must be provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination report does not 
affirmatively reflect that the examiner 
reviewed the veteran's claims folder, 
including his service medical records, or 
if they do not include all indicated 
studies, test reports, and complete 
copies of all special studies or opinions 
requested, appropriate corrective action 
should be implemented prior to returning 
the case to the Board. 

6.  The RO should then readjudicate the 
issue of entitlement to a compensable 
rating for lumbar strain, including 
consideration of the provisions of  
38 C.F.R. §§ 4.40, 4.45, and as required 
in the DeLuca decision.  The RO should 
further determine whether the veteran's 
currently diagnosed severe spondylosis at 
L5-S1; degenerative joint disease of L5-
S1 with vacuum phenomenon; narrowing of 
the L5-S1 disc space, with localized 
arthritic changes involving the facet 
joints; degenerative disc disease at L5, 
or any other disability of the low back 
found present, was caused or chronically 
worsened by the veteran's service 
connected lumbar strain, and adjudicate 
the issue of entitlement to service 
connection for spondylosis at L5-S1; 
degenerative joint disease of L5-S1 with 
vacuum phenomenon; narrowing of the L5-S1 
disc space, with localized arthritic 
changes involving the facet joints; 
degenerative disc disease at L5, or any 
other disability of the low back found 
present, as secondary to a service 
connected lumbar strain, including 
consideration of the Allen decision.  The 
RO should further review the veteran's 
claim under the provisions of  38 C.F.R. 
§ 3.321(b)(1) (1998), in light of the 
additional evidence obtained.  

If the benefits currently sought on appeal are not granted to 
the appellant's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
claim.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' 
Appeals
	
	Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


